PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of						:
Barad, et al.				           			:
Application No. 16/143,998				         	:        DECISION ON PETITION
Filed: September 27, 2018					:
Attorney Docket No. 131117-000UT01
	

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed 
January 20, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely pay the issue fee on or before 
July 28, 2021, as required by the Notice of Allowance and Fee(s) Due, mailed 
April 28, 2021, which set a period for reply of three (3) months.  Accordingly, the application became abandoned on July 29, 2021. A Notice of Abandonment was mailed on August 11, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the issue fee payment of $600.00, (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay.

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries related to this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.


/DEBRA WYATT/Paralegal Specialist, OPET